Circuit Court for Anne Arundel County
Case Nos. 02-K-97-001328 & 02-K-97-001344




                                                                                  IN THE COURT OF APPEALS

                                                                                       OF MARYLAND


                                                                                            No. 47


                                                                                     September Term, 2018



                                                                                       GORDON PACK


                                                                                              v.


                                                                                    STATE OF MARYLAND



                                                                                       Barbera, C.J.
                                                                                       Greene
                                                                                       Adkins
                                                                                       McDonald
                                                                                       Watts
                                                                                       Hotten
                                                                                       Getty,

                                                                                                        JJ.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.
                                                                                  PER CURIAM ORDER
                           2018-10-17
                           11:02-04:00

                                                                                    Filed: October 17, 2018
Suzanne C. Johnson, Acting Clerk
GORDON PACK                                       *      IN THE

                                                  *      COURT OF APPEALS

              v.                                  *      OF MARYLAND

                                                  *      No. 47

STATE OF MARYLAND                                 *    September Term, 2018



                                PER CURIAM ORDER


       The Court having considered and granted the petition for a writ of certiorari in the

above-entitled case, it is this 17th day of October, 2018,



       ORDERED, by the Court of Appeals of Maryland, that, a majority of the Court

concurring, the judgment of the Court of Special Appeals is affirmed for the reasons set

forth in the opinion in James E. Bowie v. State of Maryland, No. 55, September Term,

2017 (August 29, 2018). Costs to be paid by Petitioner.




                                                         /s/ Clayton Greene, Jr.
                                                              Senior Judge